DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is responsive to the amendment filed on 25 August 2021. As directed by the amendment: Claims 1, 6, 9, 12, 14, and 15 have been amended. Claims 1-15 currently stand pending in the application. 
The amendments to Claims 1 and 15 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with regard to language and formatting have been resolved. Accordingly, the claim objections have been withdrawn. 
The amendments to Claims 6, 9, 14, and 15 are sufficient to overcome the rejections under 35 U.S.C. 112 (pre-AIA ), second and fourth paragraphs, listed in the previous action. Namely, the indefiniteness and improper dependent form have been resolved. Accordingly, the rejections under 35 U.S.C. 112 (pre-AIA ), second and fourth paragraphs, have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed on 25 August 2021, with respect to the rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered and are persuasive.  The rejections of claims 1-15 under 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn. 
Applicant’s arguments, filed on 25 August 2021, with respect to the rejections under pre-AIA  35 U.S.C. § 103(a), have been fully considered but they are not persuasive. Applicant contends that no undercuts are disclosed in the cited references, and that some type of evidentiary support or concrete evidence must be shown on the record to support the allegations that moving the opposing cuts . 
Applicant further contends that the cited references fail to disclose or suggest a retention member having first and second tongues receivable in the pair of opposing undercuts, respectively, thereby locking the at least one retention member to the frame, because the holes alleged in the Action to be modified to be the pair of opposing undercuts, already retain detent elements 58, such that there is no way for the tongues of the retention member to be receivable in said openings, rendering the frame unsatisfactory for its intended purpose. Examiner respectfully submits that the holes that retain the detent elements 58 are long narrow slotted apertures adjacent to and opening into, but not including, the semicircular cuts 60 (see Robie, FIG. 2A), which receive the tongues 75. As shown in FIG. 3B of Robie, the semicircular end surfaces 76 of the tongues 75 are complementary to and are received in the cuts 60, and have detents 77 that receive the detent elements 58 that are recessed into the other apertures adjacent to the cuts. The semicircular cuts 60 are modified to be undercuts cut into the posterior face of the frame for the motivations discussed above, and the slotted apertures that receive the detent elements 58 would also be moved posteriorly to remain adjacent to the undercuts 60 for protrusion of the detent elements into the undercuts and engagement with the detents 77 of the tool .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3, 5, 6, 8-11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. US 7,153,304 to Robie et al. (hereinafter, “Robie”). 
As to Claims 1, 3, 5, 6, 8-11, and 13, Robie discloses a system for establishing and securing adjacent vertebrae in a defined spatial relationship, the system comprising at least one distraction device (10) configured for temporary placement between adjacent vertebrae for achieving a desired spatial relationship between the vertebrae, the distraction device comprising a wedge portion (11) and a head portion (13), the wedge portion having at least two non-parallel faces (21, 22; 23, 24) and configured to enter an intervertebral space between the adjacent vertebrae (col. 3 / ll. 19-35), shown in Figs. 1A-1D, the head portion having a height in a craniocaudal direction larger than a height of the wedge portion in the same direction to prevent the head portion from entering the intervertebral space, shown in Figs. 1B and 1D, the head portion having an upper planar surface (28) and an opposite lower planar surface (29) (col. 3 / ll. 61 – col. 4 / ll. 4), shown in Fig. 1C; at least one implantable vertebral frame (50) configured to span between the adjacent vertebrae, the frame being configured to attach to each of the adjacent vertebrae while the distraction device is in place to postoperatively maintain the desired spatial relationship between the vertebrae after the distraction device is removed (col. 4 / ll. 32-67, col. 7 / ll. 63 – col. 8 / ll. 11) (under broadest reasonable interpretation, the operation may be interpreted as including the steps of inserting the distraction device and frame and removing the distraction device, such that after this operation, i.e. postoperatively, the frame maintains the spatial relationship determined by the distraction device), shown in Figs. 1D-2C, the frame having an anterior face (55, shown in Fig. 2B), a posterior face (bottom of 50 in Fig. 2B), and at least one internal operating aperture (52 and negative space between 53s) extending from the anterior face to the posterior face for providing access to the intervertebral space, the aperture being configured to fit over the head portion of the distraction device (col. 4 / ll. 32-67), the aperture having an upper planar surface (59) and an opposite lower planar surface (59) configured to receive the corresponding upper and lower planar surfaces of the head portion of the distraction device, the frame having a pair of opposing cuts (60) at the upper and lower planar surfaces of the aperture, respectively; and at least one retention member supra), shown in Fig. 1D. 
Robie is silent as to the posterior face having a pair of opposing undercuts at the upper and lower planar surfaces of the aperture, respectively. 
Robie does teach that the frame has a pair of opposing cuts (60) at the upper and lower planar surfaces of the aperture, respectively. 
At the time of invention, it would have been obvious to a person having ordinary skill in the art to modify Robie’s frame such that the opposing cuts are undercuts cut into the posterior face of the frame at the upper and lower planar surfaces of the aperture, since this would simplify the manufacturing process by providing a recess in the face instead of through a wall, and would still allow the frame to function in conjunction with the tool 70, since the spring detents 58 would still be disposed in slotted holes adjacent the undercuts 60 for protrusion into the undercuts 60 and engagement with the detents 77 of the tool 70. To engage the tool with the frame, the tool would still function as disclosed in Robie, inserting the tool into the aperture and rotating the tongues of the tool under the posterior face of the frame and into engagement with the undercuts in the posterior face until the spring detents engage for mutual manipulation of the tool and frame.

As to Claim 15, Robie discloses a system for establishing and securing adjacent vertebrae in a defined spatial relationship, the system comprising at least one distraction device (10) configured for placement between adjacent vertebrae for achieving a desired spatial relationship between the vertebrae, the distraction device comprising a wedge portion (11) and a head portion (13), the wedge portion having at least two faces (21, 22; 23, 24) and configured to enter an intervertebral space i.e. postoperatively, the frame maintains the spatial relationship determined by the distraction device), shown in Figs. 1D-2C, the frame having an anterior face (55, shown in Fig. 2B), a posterior face (bottom of 50 in Fig. 2B), and at least one internal operating aperture (52 and negative space between 53s) extending from the anterior face to the posterior face for providing access to the intervertebral space, the aperture being configured to fit over the head portion of the distraction device (col. 4 / ll. 32-67), the frame having a pair of opposing cuts (60) at upper and lower planar surfaces of the aperture, respectively; and at least one retention member (70) attachable to the frame to cover a majority of the area of the aperture (when attached, the retention member at end 79 covers a majority of the area of the aperture as defined by the circumference of 57) (col. 4 / ll. 48-58, col. 5 / ll. 52-57), the at least one retention member having first and second tongues (75; the term “tongue” commonly defined as a structure that is elongated and fastened at one end only - the structures 75 are elongated away from and fastened to body 74) receivable in the pair of opposing cuts, respectively, thereby locking the at least one retention member to the frame. 
Robie is silent as to the posterior face having a pair of opposing undercuts at upper and lower planar surfaces of the aperture, respectively. 

At the time of invention, it would have been obvious to a person having ordinary skill in the art to modify Robie’s frame such that the opposing cuts are undercuts cut into the posterior face of the frame at the upper and lower planar surfaces of the aperture, since this would simplify the manufacturing process by providing a recess in the face instead of through a wall, and would still allow the frame to function in conjunction with the tool 70, since the spring detents 58 would still be disposed in slotted holes adjacent the undercuts 60 for protrusion into the undercuts 60 and engagement with the detents 77 of the tool 70. To engage the tool with the frame, the tool would still function as disclosed in Robie, inserting the tool into the aperture and rotating the tongues of the tool under the posterior face of the frame and into engagement with the undercuts in the posterior face until the spring detents engage for mutual manipulation of the tool and frame. 

Claims 2, 4, 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robie in view of U.S. Patent No. US 6,663,637 to Dixon et al. (hereinafter, “Dixon”), U.S. Patent No. US 7,318,825 to Butler et al. (hereinafter, “Butler”), and U.S. Patent Application Publication No. US 2008/0015694 to Tribus (hereinafter, “Tribus”).  
As to Claims 4 and 7, Robie discloses the claimed invention except for wherein said frame has a plurality of through holes to facilitate attachment of said frame to the adjacent vertebrae by means of bone screws; wherein the frame is configured to receive bone screws therethrough to attach the frame to the vertebrae, the retention member adapted to at least partially cover the bone screws when the member is attached to the frame to prevent back-out of the screws. 
Dixon teaches a system for establishing and securing adjacent vertebrae in a defined spatial relationship, the system comprising at least one distraction device (31) configured for temporary 
Butler teaches an implantable vertebral frame (100) configured to span between adjacent vertebrae, the frame being configured to attach to each of the adjacent vertebrae to postoperatively maintain the desired spatial relationship between the vertebrae, the frame having at least one internal operating aperture (104) there-through for providing access to the intervertebral space; and at least one retention member (110) attachable to the frame to cover a majority of the area of the aperture, shown in Figs. 1-3, the at least one retention member having first and second bosses (112) receivable in a pair of bores (108) (col. 6 / ll. 33-36), thereby locking the at least one retention member to the frame; 
Tribus teaches that the connection between a frame (102) and a retention member (150) may comprise tongues (152, elongate and extending from the member) on the retention member that snap-fit into undercuts (122) on the frame along sides of an operating aperture, shown in Figs. 1C and 3A-4. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to modify Robie’s frame such that it may remain postoperatively attached to the vertebrae, since Butler teaches that a frame including an operating aperture can remain attached to the vertebrae, since it does not interfere with viewing and manipulation of an implant while also helping to maintain vertebral spacing and preventing migration of the implant. This would require Robie's distraction device head portion and frame to have lesser thicknesses, as shown in Dixon, so as to allow the frame to have minimal protrusion and a low profile postoperatively, which changes would not affect the distraction power of Robie’s distraction device since the wedge portion would remain unchanged. The head portion of the distraction device still would not extend beyond the anterior face of the frame as interpreted supra. The generally elongated oval shapes, and the structures of Robie’s distraction device and frame that allow insertion (and removal of the distraction device) with the tool 70, would also remain unchanged, and the distraction device head portion and frame would be mounted with their surfaces equally flush against the bone, as taught by Dixon and required by Robie. Further, it would have been obvious to a person having ordinary skill in the art to replace Robie’s protrusions with through holes in the frame that are configured to receive bone screws therethrough to attach the frame to the vertebrae, as taught by Dixon as well as Butler, since the simple substitution of one known element for 
Then, at the time of invention, it would have been obvious to a person having ordinary skill in the art to include Butler’s retention member in the system of Robie as modified by Dixon, by providing complementary bore/boss pairs on the frame and retention member to couple the retention member to the frame after implantation to prevent migration of the implant and back-out of the screws. The retention member would be sized, shaped, and positioned on the frame so as to cover a majority of the area of the operating aperture and to at least partially cover the screws, thereby preventing migration of the implant and back-out of the screws, as taught by Butler. 
Further, at the time of invention, it would have been obvious to a person having ordinary skill in the art to further modify the connection between the retention member as taught by Butler and the frame as taught by Robie in view of Dixon, to have tongues extending posteriorly from the retention member to engage with the undercuts in Robie as modified supra, wherein the undercuts are in the posterior face of the frame along sides of the operating aperture at the upper and lower planar surfaces, such that the tongues can snap-fit into the undercuts, as taught by Tribus, thereby locking the retention member to the frame, since the simple substitution of one known element for another (replacing the bore/boss pairs with tongue/undercut pairs) to obtain predictable results (removable quick connections) requires only ordinary skill in the art. The tongues on the retention member as taught by Tribus would snap-fit into the undercuts in the modified Robie frame, to utilize these undercuts after the tool (Robie, 70), which engages the undercuts to implant the frame, has been removed. Since the frame remains postoperatively attached to the vertebrae in view of Dixon above, the tool (Robie, 70) would not need to engage the undercuts in the frame after the retention member is snap-fit into the undercuts, since the tool removes the distraction device (before attaching the retention member) but does not remove the frame in this modification. 
As to Claim 12, Robie in view of Dixon, Butler, and Tribus disclose the claimed invention except for wherein the posterior face has a second pair of opposing undercuts on opposite sides of the aperture, respectively. 
At the time of invention, it would have been obvious to a person having ordinary skill in the art to provide a second pair of opposing undercuts along sides of the operating aperture, and correspondingly to provide a second pair of tongues to the retention member, since the mere duplication of the essential working parts of a device involves only routine skill in the art, and providing a second pair of tongue/undercut pairs would provide increased stability to the connection between the retention member and the frame about the entire circumference of the retention member and the operating aperture. The second pair of opposing undercuts may be provided on mediolaterally opposite sides of the aperture (Robie, 61), with the tongues extending from complementary locations of the retention member, to provide fixation points uniformly spaced about the circumference, and so as not to interfere with the first pair of opposing undercuts at the upper and lower planar surfaces of the aperture. Since the retention member in view of Butler covers a majority of the area of the aperture, with overlap on all sides, providing the second pair of tongues/undercuts at the mediolaterally opposite sides of the retention member/frame would be possible since the retention member would extend across the entire aperture in Robie. 
As to Claim 2, Robie in view of Dixon, Butler, and Tribus disclose the claimed invention except for wherein said frame is configured to span between and remain postoperatively attached to at least three adjacent vertebrae. 
Butler teaches that implantable vertebral frames may be configured to span between and remain postoperatively attached to any number of adjacent vertebrae, including two or three adjacent vertebrae (col. 1 / ll. 24-34; col. 7 / ll. 4-11), shown for example in Figs. 1-7. 
. 

Allowable Subject Matter
Claim 14 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                  

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775